PER CURIAM.
Appellant, Matthew Gilbert, correctly contends that the trial court erred in sentencing him to consecutive terms of incarceration in the county jail exceeding one year for felony crimes committed in 1993. Where a defendant is sentenced for felony charges only and is not already serving county jail time on another ease, incarceration in the county jail may not exceed one year. § 922.051, Fla. Stat. (1993); Singleton v. State, 554 So.2d 1162 (Fla.1990). Accordingly, the sentence imposed must be reversed and the cause remanded for resentencing pursuant to Florida Rule of Criminal Procedure 3.988.
Reversed and remanded.